DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 23-28 in the reply filed on September 2, 2021 is acknowledged.  New claims 29-38 are currently pending and are seen to be directed to the above elected claims

Claim Objections
Claims 23 and 29-38 are objected to because of the following informalities:  Claim 23 recites “vapor” on line 17.  It is clear that this is referring to “heated water vapor” as recited on line 3 and should be accordingly corrected for consistency.  Claims 29-38 are objected to based on their dependence to claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites that “the pouch includes sealing the food in the pouch selected from a flexible bag made of plastic film, …a rigid plastic tub…and… a rigid plastic tray.”  It is noted that independent claim 23 from which claim 33 depends already recites that the food is placed into a pouch.  While claim 33 further limits claim 23 because the pouch can be a bag made of plastic film, it is not seen as to how a pouch can also be construed to be “a rigid plastic tub” or “a rigid plastic tray.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-31, 33-34, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hoare (US 20150257574) in view of Haamer (US 9681499) Ardpru (US 20210309434) and in further view of “SimplyRecipes - Sous Vide and Food Safety: What to Know” (referred to hereinafter as SimplyRecipes) and “Can You Microwave Vacuum Sealed Bags”.
Regarding claim 23, Hoare teaches a method for cooking food, comprising, placing food in a pouch and vacuuming sealing the food in the pouch resulting in a vacuum sealed pouch containing food (see paragraph 4 and 108).  That is, Hoare teaches that the bag is used for sous vide cooking and as Hoare also teaches in figure 1 that there is a vacuum pump 22 connected to a heat sealing device 23 (see paragraph 88) it would have been obvious to one having ordinary skill in the art that Hoare is vacuum sealing the bag with the food placed into the bag.  Regarding the food being in an “uncooked state” it is noted that since Hoare is directed to cooking food in the pouch that it would have been obvious to one having ordinary skill in the art that the food was in an “uncooked state.”    SimplyRecipes further evidences sous vide cooking of uncooked foods (see at least page 2 - “raw meat” “safely cooking meats” - which suggests other forms of uncooked foods).
Regarding the step of “heating the vacuum sealed pouch containing the uncooked food, thereby cooking the uncooked food in the vacuum sealed pouch” it is noted that Hoare teaches cooking the food in the vacuum sealed pouch (see paragraph 4 and at least, paragraph 104).  
Regarding the step of “during heating of the vacuum sealed pouch, modulating a cooking temperature and a cooking time of the vacuum sealed pouch containing the 
Claim 23 differs from Hoare in specifically reciting that the pouch has “a valve that allows escape of one or more of heated air, steam, and heated water vapor from an interior thereof to ambient;” “wherein the cooking temperature and cooking time are selected such that the valve is closed throughout the heating of the vacuum sealed pouch” and “wherein the valve is selected to open during retherming of the cooked food subsequent to heating of the vacuum sealed pouch to allow the one or more of the heated air, steam and vapor to escape from the interior of the vacuum sealed pouch to ambient.” 
It is noted however, that SimplyRecipes teaches that it has been known and conventional to reheat vacuum sealed cooked foods (see page 3 - “If I can cook frozen foods sous vide, can I also reheat leftovers sous vide?”).  SimplyRecipes also teaches that the cooked vacuum sealed pouches can be stored and refrigerated (see page 2-3, “Is It safe to cool foods cooked sous vide while still sealed in the bag, and then refrigerate them”).  This would therefore have suggested or made desirable, reheating of the cooled, cooked food.  Additionally, “Can You Microwave Vacuum Sealed Bags” further teaches that it has been desirable to reheat vacuum sealed cooked foods in a microwave (see page 1, “…it is perfectly fine to reheat cooked foods in them….When 
Regarding the pouch comprising a valve that remains closed during “the heating” but can open during retherming, “Can You Microwave Vacuum Sealed Bags” further evidences that a vent is desired when microwaving the vacuum sealed bag comprising cooked food so as to allow the contents to vent (page 1, “….Cut a corner off the bag to allow steam to escape during the cooking process…”).  In this regard, Haamer and Ardpru have been relied on to teach valves for microwavable packages where the valves can control the point at which the steam and pressure can be relieved in the package during microwave heating of the food:   
Ardpru also teaches a food bags that can be vacuum sealed (see page 7, lines 27-31) and which have valves that allow for release of pressure during microwave heating and which can remain closed during a first heat treatment while only opening during microwave treatment (see at least page 20, lines 7-18) and where the use of a valve is more convenient than cutting the pouch and allows for controlling the moisture that escapes from the food (see page 1, lines 5-11; page 3, lines 16-26).  
Haamer further teaches valves for bags (column 8, line 32), where the valves can keep air out of the package (column 2, lines 32-34) but can open upon microwave heating (column 1, line 38; column 1, lines 30-51, column 9, line 13) to release pressure 
The art teaches that it has been desirable to reheat a vacuum sealed pouch containing cooked foods via microwave where venting has been desirable to obvious prevent the pouch from rupturing.  Ardpru teaches that providing a pressure release valve has been advantageous over simply cutting a vent, because one would have had to pre-open, cut or pierce the bag before microwave heating and the vent causes the food inside to lose water and nutritive value, which makes the food look unappetizing and can cause inconvenience for users (see page 1, lines 5-11; page 3, lines 16-26).  Therefore, Ardpru teaches that the valve provides a more convenient option for heating foods in a microwave while providing the advantage of preventing excessive moisture loss from the food during heating and preventing the package from bursting during microwave heating.   Haamer teaches controlling the temperature and pressure at 
Haamer and Ardpru teach valve configurations which also would not open during the sous vide heating step as taught by Hoare but would allow for the valve to subsequently open when reheating the vacuum sealed sous vide bag in a microwave.  SimplyRecipes and “Can You Microwave Vacuum Sealed Bags” further teaches that it has indeed been desirable to reheat cooked foods in vacuum sealed bags and that such reheating can desirably use a microwave, where the bag has been vented.  
Therefore, to modify Hoare’s bag such that is includes a valve that can remain closed during the sous vide cooking but can open to vent steam and vapor during a microwave reheating step would have been obvious to one having ordinary skill in the art, for the purpose of providing the added convenience so as to forego the need to cut the vacuum sealed bag for reheating the contents, and where such a modification would have provided for controlled moisture release during reheating for improving the qualities of the food.
Regarding claim 24, the claim is rejected for the reasons discussed above with respect to claim 23.  Claim 24 specifies that the heating step is a sous vide cooking step, which Hoare teaches as discussed above.  Claim 24 also positively recites a step of retherming the cooked food in the vacuum sealed pouch after the sous vide cooking, which the combination as applied to claim 23 above also teaches.   
Regarding claim 25, the combination as applied to claim 24 above teaches that the retherming of the cooked food in the vacuum sealed pouch is by microwave radiation (see SimplyRecipes, “Can You Microwave Vacuum Sealed Bags” Ardpru - at 
Regarding claim 26, in view of SimplyRecipes, “Can You Microwave Vacuum Sealed Bags” Ardpru, Haamer, the combination as applied to claim 24 teaches that the retherming can be for reheating the cooked food.  This can also read on “completing the cooking of the cooked food.”  That is, the combination teaches the food in the vacuum sealed pouch is first cooked by sous vide cooking, and the combination further teaches reheating where this can be a completion step for when the food is desired to be consumed.
Regarding claim 27, in view of Ardpru and Haamer as already discussed above, the combination teaches a valve that opens due to a pressure differential between the interior of the pouch and the exterior of the pouch, during microwave heating in order to relieve steam and vapor buildup during the heating so as to prevent the pouch from rupturing.
Regarding claims 28-29, in view of SimplyRecipes, the combination applied to claims 23 and 24 teaches refrigerating the vacuum sealed pouch containing cooked food subsequent to sous vide cooking and prior to retherming (see page 2 - “cool cooked food quickly…and then get them into the refrigerator or freezer”; page 2-3 - “it’s safer to store food in the same bag it was cooked in…Just be sure to cool your bags quickly before refrigerating them…”). This is seen to read on a cold storage, as recited in claim 29.  That is, SimplyRecipes teaches that the sous vide cooked food can be cooled and refrigerated for storage and the combination further suggests reheating such vacuum sealed cooked food pouches.  To modify Hoare to refrigerate or put the 
Regarding claim 30, Hoare teaches that the heating of the vacuum sealed pouch is in a sous vide cooker (see at least at least, paragraph 88, figure 1, item 10).
Regarding claim 31, Hoare teaches using a sous vide cooker that uses a heated water bath (see paragraph 88).
Regarding claim 33, Hoare teaches vacuuming sealing the pouch that is a flexible bag made of plastic (see paragraph 4, 108, 110, “plastic bag”).
Regarding claim 34, in view of Hoare, Ardpru and Haamer, the combination teaches a flexible bag made of plastic film (see Hoare as discussed above with respect to claim 33).  Regarding the valve being on a bag sidewall, Ardpru (see the figures) and Haamer (figure 5, column 8, line 32) suggest a valve on the side wall, as already discussed above. 
Claim 37 is rejected for the reasons already discussed above with respect to claims 23 and 24. That is, the combination teaches sous vide cooking of a vacuum sealed pouch.  In view of SimplyRecipes, “Can You Microwave Vacuum Sealed Bags” Ardpru, Haamer, the combination provides motivation to include a valve on the vacuum sealed pouch for the purpose of being able to more easily microwave the pouch for reheating the container while also being able to control the release of steam and vapor during microwave heating, for the purpose of providing the requisite properties to the reheated food product; and where the valve would not open during the sous vide cooking process but would open during microwave heat treatment.
Regarding claim 38, Hoare teaches cooking foods such as meat and vegetables (see paragraph 24).

Claims 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 23 and 31 above, which relies on Hoare (US 20150257574) as the primary reference, and in further view of Young (WO 2020065598).
Regarding claim 32, Hoare teaches modulating the temperature of the water bath for achieving the requisite cooking, as discussed above with respect to claim 23.  Regarding the modulating of the temperature to remain below a boiling point of the water bath, Hoare teaches cooking vegetables, for example, below the boiling point of water (see paragraph 4) and Hoare also teaches maintaining (i.e. modulating) the water temperature (see at least, the abstract - regulating the temperature of water in the reservoir).  Therefore, Hoare is seen to suggest modulating the water temperature below a boiling point of the water bath.
Additionally however, Young teaches sous vide cooking in a water bath, where the temperature is regulated to be, for example, 55-75°C for meat (see paragraph 3) and thus further suggests modulating the water temperature to remain below a boiling point of the water bath.
To thus modify Hoare and to modulate the water temperature to remain below the water’s boiling point, would thus have been obvious to one having ordinary skill in the art based on the type of food to be cooked and the requisite degree of cooking that is required.
Regarding claim 35, Hoare teaches the food to be sous vide cooked can be any one or more of vegetable, meat, eggs and custard (see paragraph 24).  Hoare also teaches that the foods may have a liquid content (see paragraph 108, item 207).
Claim 35 differs in specifically reciting, “adding one or more of a spoilage inhibitor, a pre-dusting of flour, spices, sauce and marinade to the uncooked food prior to the vacuum sealing.
However, it has been notoriously conventional and well known in the art to include spices with uncooked foods for sous vide cooking in pouches.  Furthermore, Young teaches that it has been desirable to include a sauce with the food to be placed into a pouch that is vacuum sealed for sous vide cooking (see paragraph 3 “sauces”; paragraph 73).  Young is also vacuuming sealing the pouch for sous vide cooking (see paragraph 73; 92 - remove air from the chamber (e.g. by squeezing, displacement, or using a vacuum pump). 
To thus modify Hoare and to include sauce with the uncooked food would thus have been obvious to one having ordinary skill in the art, based on the requisite flavor desired for the cooked food.
Regarding claim 36, it is noted that Haamer teaches that the valve can include an elongate slit in the pouch material (see figure 3, item 16; column 8, lines 31-32) over which there is a tape affixed to the outer surface (see figure 3, item 52,160).  Thus to modify Hoare in view of the combination applied to claim 23 and to use a particular known valve that has a tape attached to an outer surface of a sidewall of a pouch and that covers a slit in the side wall of the pouch and that can advantageously remain closed at sous vide cooking temperature but can open at elevated microwave 
To thus modify the combination, as applied to claim 23 and to provide a valve that includes a sticker covering an opening on a side wall of the pouch, would thus have been obvious to one having ordinary skill in the art, for the purpose of providing added product information secured to the pouch side wall.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130077895 discloses vacuum sealed pouches (paragraph 27) that have a valve that can open during microwave heating (paragraph 28)
US20150093050 discloses pouches with a one-way valve for evacuating the bag (paragraph 26) and that can be cooked in a microwave or submersed in water (paragraph 35)
US20150335192 discloses pouches with a one-way valve for creating a vacuum, and the bag can be used for sous vide cooking (paragraph 34).
US20170156537 discloses pouches that can have a valve for expelling air from within the bag to establish a vacuum, and the valve is used for sous vide cooking in a water bath (paragraph 22) 
US20170190500 discloses a vacuum pouch (paragraph 67) used for sous vide cooking and which can have a valve for enabling the expulsion of air when heating (paragraph 69).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792